tax_exempt_and_government_entities_division release number release date department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny uil date yul taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked to vis seveseeseeeeeee decause it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for charitable or educational_purposes our examination reveals that you did not operate exclusively for exempt purposes because your assets inured to and it served the private interests of your creators and other private persons we are revoking your exemption from federal_income_tax as an organization described in sec_501 of the internal_revenue_code effective - contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for all years beginning processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your sees local taxpayer_advocate at internal_revenue_service cssceeeeecetseeeeeteeeeeeee we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication department of the treasury internal_revenue_service form 886a explanation of items name of taxpayer a schedule no or exhibit year period ended b and c legend trustee a name of the organization b ' tax_year c tax_year d founder no e founder no f date trust created effective date of revocation g supported_organization h charitable organization’s name i board member j board member k board member l founders m charity organization n charity organization o university p founder’s family name q family_member r supported_organization s family_member t college u tax years for form_1041 and 990-pf v tax_year for form_1041 w supported organization’s board member x irs address primary issue whether the sec_501 tax exempt status of the a should be revoked because it is not operated exclusively for tax exempt purposes facts organizing document the a the organization was created with a declaration of trust declaration by d and e each being a founder and d trustee on f the declaration provides that the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the declaration provides that the founder renounces any power to determine or control by alteration amendment revocation termination or otherwise the income or principal of the trust estate and renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principal of the trust estate form acrev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service a mp b and c the declaration requires each year the trustee to distribute of the adjusted_net_income of the trust to the g the named primary charity in addition to this distribution each year the trustee shall distribute a total of of the adjusted_net_income to one or more organizations listed on schedule a there are organizations listed on schedule a at least one of them h is not a publicly supported sec_501 organization the declaration provides that the board shall be the governing body of the trust of five members the members of the board shall be determined as follows it shall consist e e three members shall be appointed by g or its designated agent two members of the board shall be from the class consisting of d and e and their descendents the board members in and were e d e i j k the declaration provides that upon winding up and dissolution of the trust the assets shall be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax exempt status under sec_501 the declaration also states that in the event the trust does not obtain tax exempt status under sec_501 and sec_509 of the code the assets of the trust shall go to the l as a contingent_remainder the organization was recognized by the service as exempt from federal_income_tax under sec_501 as an organization described in sec_501 and it was classified as an organization that is not a private_foundation because it is described in sec_509 during the application process the organization did not disclose that a substantial portion of its grants to g would be used to make tuition payments for members of the l department of the treasury - internal_revenue_service form acrev t-68 page -2- schedule no or exhibit year period ended b and c f a om name of taxpayer department of the treasury - internal_revenue_service explanation of items a income and contributions the following income and expenses were reported on form_990 contributions interest_income gain loss on sale of investments total income charitable grants g m n total gifts to charity the forms also showed investments - other while the form_990 and the instructions thereto require investments to be described in a schedule the organization did not describe its investments expenditures to benefit members of the l as noted above g is named as the primary charity on july dollar_figure to o the memo line was noted p g deposited dollar_figure q from the a on july g wrote check for on june dollar_figure to o with p on the memo line r deposited dollar_figure from the a on june g wrote check for d trustee of the a stated that r paid tuition for another member of the l s_r paid dollar_figure tuition for s at t in the year ' stated we asked r if they would consider providing our children with scholarships out mr p of their funds we understood that when we made a contribution to r r had complete control as to determine how their money was to be used after we asked they then made the final_decision the organization reports that it does not keep minutes they state that the board meets once or twice a year and discusses the investments and income department of the treasury - internal_revenue_service form acrev page -3- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer schedule no or exhibit year period ended law sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 see also 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 477_f2d_340 cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose form acrev -68 department of the treasury - internal_revenue_service page -4- department of the treasury- internal_revenue_service explanation of items fe a om name of taxpayer a schedule no or exhibit year period ended band c in 412_f2d_1197 ct_cl the court stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit in church of world peace inc v commissioner tcmemo_1994_87 aff'd a f t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made contributions to the church and claimed charitable_contribution deductions the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government’s position the sec_501 tax exempt status of a the organization should be revoked because it is not operated exclusively for tax exempt charitable purposes more than an insubstantial purpose of the organization is to serve the needs of its founders d and e additionally the net_earnings of the organization have inured to the benefit of insiders as substantial contributors d and e are disqualified persons and insiders they have operated the a for their private interests there is no indication that contributions made by the foundation were considered by the board while the ps state the board met once or twice a year there are no minutes if such meetings took place the dates that the supported_organization g paid the tuition of the l members are the same dates that the g received funds from the a the tuition paid_by r is equal to the amount that g received from the a on those dates the timing of the disbursements suggests that the payments of tuition were prearranged although the funds were deposited into the bank account of g they were controlled by d and e and paid out for the benefit of the l at the request of d and e these amounts dollar_figure amounts spent by the a at the direction of d and e for the benefit of their family members and dollar_figure are in in in form a rev department of the treasury - internal_revenue_service page -5- form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer a schedule no or exhibit year period ended b and c the funds that the a claimed to contribute to g were always controlled by the a and were directed to the personal expenses of the p children total income total grants to charity tuition paid_by r personal benefit as a percent of organization's income personal benefit as a percent of organization's grants i an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent 490_us_680 to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift 202_f3d_1093 cir the ps transferred assets to the organization and claimed a deduction under sec_170 a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use by transferring assets to g with the expectation that those monies would be used to pay tuition expenses for members of the l the organization breached the dedication requirement and its net_earnings have inured to the benefit of the disqualified persons although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders 505_f2d_1068 cir the transfer of funds to g which then used the monies for the benefit of disqualified persons served the financial interests of the disqualified persons and g form a rev department of the treasury - internal_revenue_service page -6- department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer a schedule no or exhibit year period ended b and c the facts show that the earnings_of the organization are indirectly used by the founders for their personal expenses the organization’s net_earnings have inured to the benefit of insiders sec_1_501_a_-1 ginsburg v commissioner 46_tc_47 the presence of a single substantial nonexempt purpose can destroy the exemption regardless of the number or importance of exempt purposes 326_us_279 92_tc_1053 see also old dominion box co inc v united_states f2d cir cert_denied 413_us_910 operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes american campaign academy v commissioner supra pincite6 the organization does not qualify for exemption because the organization confers benefits on members of the l through tuition payments for their children directed by d and e through the vehicle of g as noted above an organization that operates for the benefit of private interests such as designated individuals by definition does not operate exclusively for exempt purposes conclusion accordingly the organization’s status as an organization described under sec_501 should be revoked effective f because it did not operate exclusively for exempt purposes because its assets inured to and it served the private interests of its creators and other private persons form_1041 u s income_tax return for estates and trusts should be filed for tax years ending u v and v subsequent returns are due no later than the day of the month following the close of the trust’s accounting_period returns should be sent to the following mailing address internal_revenue_service xxx xx for tax_year ending v form_1041 is due_date and should be sent to the following address form acrev department of the treasury - internal_revenue_service ’ page -7- department of the ‘treasury - internal_revenue_service 886a form explanation of items om name of taxpayer a schedule no or exhibit year period ended b and c internal_revenue_service center ogden ut alternative issue whether the a should be reclassified as a private_foundation facts the facts concerning the declaration of the organization and the indirect personal benefit received by the ps are listed above the organization does not conduct any independent charitable activities the declaration provides that the organization is classified as a sec_509 organization that is operated supervised or controlled by the supported_organization there is no evidence that representatives of any of the supported organizations ever attended or participated in any meetings of the board or had any input or oversight on the investments of the - organization furthermore there is no evidence that any financial reporting was made to any of the supported organizations law sec_1_509_a_-4 regarding the organizational_test that a a organization must meet provides jn general -an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in sec_1_501_c_3_-1 i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph form airev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service f a explanation of items name of taxpayer orm a schedule no or exhibit year period ended b and c sec_1_509_a_-4 regarding the operational_test a a organization must meet provides permissible beneficiaries -a supporting_organization will be regarded as operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational_test only if it engages solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments to or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supported organizations even if it supports or benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization will not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries sec_1_509_a_-4 regarding the nature of relationships required for sec_509 organizations provides jn general - sec_509 describes the nature of the relationship required between a sec_501 organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such form acrev department of the treasury - internal_revenue_service page -9- department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer a schedule no or exhibit year period ended b and c relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of relationship is the presence of a substantial degrée of direction by the publicly supported organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section sec_1_509_a_-4 provides guidance on the meaning of operated supervised or controlled by as follows i each of the items operated by supervised by and controlled by as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any of these terms is comparable to that of a parent and subsidiary department of the treasury - internal_revenue_service form 886-arev page - department of the treasury - internal_revenue_service a explanation of items form name of taxpayer a schedule no or exhibit year period ended b and c where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations sec_1_509_a_-4 regarding control by disqualified persons provides jn general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more publicly supported organizations if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be considered to be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the organization thus if the governing body of a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered to be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization form acrev department of the treasury - internal_revenue_service page -11- a department of the treasury internal_revenue_service form name of taxpayer explanation of items schedule no or exhibit year period ended b and c a government’s position as set forth above it is the government’s primary position that the tax exempt status of a the organization should be revoked alternatively the organization should be reclassified as a private_foundation due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 are private_foundations except for those specified in sec_509 through roe foundation charitable_trust v commissioner tcmemo_1989_566 603_f2d_1274 cir the organization currently is excepted from private_foundation_status because it is currently classified as an organization described in sec_509 which defines supporting organizations meet all of the following tests to be classified as a sec_509 supporting_organization the organization must public_charities organizations described in sec_501 that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite organizational and operational tests under sec_509 relationship_test under sec_509 lack of disqualified_person control test under sec_509 overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons organizational and operational tests department of the treasury - internal_revenue_service form acrev page -12- a e name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service om a band c the organization is not organized to benefit one or more specified publicly supported organizations pursuant to sec_1_509_a_-4 and iv an organization’s governing instrument must state the specified publicly_supported_organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support or benefit any organizations other than the specified publicly_supported_organization s the organization’s dissolution clause allows distributions to organizations other than the specified publicly supported organizations upon termination of the organization the possible beneficiaries are not limited to g or to the organizations specified on schedule a of the organization’s declaration of trust therefore the organizational_test is not met see quarrie supra holding that the organizational_test was not satisfied where the trustee had the power to substitute beneficiaries when in the judgment of the trustee the uses of the named beneficiaries became unnecessary undesirable impracticable impossible or no longer adapted to the needs of the public moreover the operational_test set forth in sec_1_509_a_-4 is not satisfied a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary issue above the organization has served private interests and has made payments through g for the benefit of therefore it has not established that it operated exclusively for the benefit of the publicly the l supported organizations relationship_test on paper the relationship_test is satisfied because g appoints three members of a five member board therefore the operated supervised or controlled by relationship is established the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization see sec_1_509_a_-4 please note the discussion under the control test that shows that disqualified persons actually control the organization control test are disqualified persons because they are substantial contributors and as noted above d and e board members to the organization pursuant to sec_4946 members of their family are set up the organization i also established g and also disqualified persons i helped d and e three members of the i family w are r’s only board members while g had the power to appoint three board members there is no evidence the board ever met there are no minutes reflecting any board meetings rather g acted in concert with the founders and used a department of the treasury - intemal revenue service form avrev page - form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service a bandc substantial portion of the grants to it to make tuition payments for disqualified persons looking at all pertinent facts and circumstances it is evident that disqualified persons controlled the organization conclusion the organizational_test is not met because the trust document allows the trustee to substitute beneficiaries on dissolution the operational_test is not met because the organization is operated for the private benefit of the founders the control test is not met because the founders make all of the decisions regarding the activities of the organization accordingly the organization should be reclassified as a private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1_509_a_-4 through j this modification of private_foundation_status is effective beginning f the effect of this determination will be that the organization is required to file form_990-pf return of private_foundation form_990-pf should be filed for tax years ending u and v subsequent returns are due no later than the day of the month following the close of the foundation’s accounting_period for tax_year ending v form_990 pf is due_date send your returns to the following mailing address internal_revenue_service xx x note form_990-pf is required for each tax_year until private_foundation_status is terminated under sec_507 department of the treasury - internal_revenue_service form acrev page -14- tax_exempt_and_government_entities_division department of the treasury internal_revenue_service east 7th street 1130-b st paul mn jun taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax _ certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in if we issue a determination_letter to you based on technical_advice no publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely enclosures publication publication report of examination letter catalog number 34809f
